DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Micoine et al (US 9,533,933) in view of JP 2004059434.
The claims are drawn to a method for preparing cyclododecanone by injecting hydrogen peroxide to a mixture of cyclododecene and hydrogen peroxide, in the presence of a catalyst comprising a tungsten compound, phosphoric acid, and an amine compound, to prepare epoxycyclododecane; preparing cyclododecane by 
Micoine et al teach a process for preparing cyclododecanone by epoxidizing cyclododecene to epoxycyclododecane, and then rearranging the epoxy compound to cyclododecanone (abstract).  The epoxidation step is conducted using hydrogen peroxide.  The rearrangement step is conducted in the presence of a noble metal catalyst (col. 3, lines 10-20).
Micoine et al do not teach conducting the epoxidation reaction in the presence of a catalyst comprising a tungsten compound, phosphoric acid, and an amine compound; and does not teach conducting the rearrangement reaction using an alkali metal halide catalyst.  However, JP 2004059434 teaches a process for preparing cyclododecanone, wherein cyclododecatriene is first hydrogenated, followed by epoxidation in the presence of a catalyst comprising a tungsten compound, phosphoric acid, and at least one quaternary onium salt, e.g. a phosphonium salt.  The epoxy compound is then isomerized (rearranged) in the presence of an alkali metal halide, preferably lithium iodide, to produce cyclododecanone (page 2).
The instant claims are rendered obvious by the combined reference teachings. While the Japanese reference doesn’t expressly teach cyclododecene a starting material, a person having ordinary skill in the art would recognize that cyclododecene is produced upon hydrogenation of cyclododecatriene.  Such a person is also taught that that the rearrangement taught by Micoine et al may be conducted using an alkali metal halide, as per the Japanese reference.  Specific amounts of catalyst, starting compounds, etc. would be adjusted by routine experimentation in an effort to afford optimum results, such as a desirable yield of cyclododecanone product and/or conversion of the starting compound or epoxy intermediate. 

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622